Citation Nr: 0901884	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-32 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, associated with 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
left ear hearing loss and granted service connection for 
diabetes mellitus, type II, associated with herbicide 
exposure, and assigned a 20 percent evaluation effective 
September 2004.  

The Board notes that the veteran expressed disagreement with 
the initially assigned effective date, in that he sought an 
effective date of September 22, 2003.  In a Decision Review 
Officer (DRO) decision dated September 2005, the RO granted 
an earlier effective date of September 22, 2003 for the 
veteran's service-connected diabetes mellitus, type II, 
associated with herbicide exposure.  Given the aforementioned 
development, that issue in controversy has been resolved and 
is now moot. 

The issue of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus, type II, associated with 
herbicide exposure is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent and credible evidence of left ear hearing loss 
in service, manifestations of sensorineural hearing loss 
within one year following the veteran's discharge from 
service, or of a nexus between the post service left ear 
hearing loss disability and service, is not of record.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran contends that serving as a demolition specialist 
during his military service exposed him to acoustic noise 
trauma.  In a January 2005 personal statement, the veteran 
explained that he used explosives extensively to blow up 
tunnels, barriers, enemy weapons, enemy food supplies, and 
unexploded bombs.  The veteran asserts that his current left 
ear hearing loss is attributable to his active military 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for left ear hearing loss.  The 
veteran is competent to allege that he experienced hearing 
difficulties while in service; however, his assertions are 
not credible.  The veteran's statements are inconsistent with 
the objective evidence of record.  Review of the veteran's 
service treatment records shows that the veteran complained 
of "stopped up ears" and a ringing sensation in June 1967.  
However, upon discharge from service, the July 1967 clinical 
evaluation of the ears was normal and the veteran's hearing 
was 15/15 with whispered voice.  Although whispered voice 
tests are deemed unreliable, there is no indication on 
discharge examination of hearing loss.  Clinical evaluation 
and the veteran's July 1967 report of medical history were 
normal in this regard.  In fact, the veteran denied having or 
had hearing loss on his report of medical history.  The 
veteran's hearing was normal at the time he was released from 
active service.    

Based upon the evidence in the claims file, the first time 
the veteran's left ear hearing loss is shown is in the March 
2005 VA examination report.  The March 2005 puretone 
thresholds, in decibels, for the left ear were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
60
55

The average puretone threshold was 43 decibels in the left 
ear and the speech recognition score was 92 percent.  The 
audiologist stated that the results showed moderate to severe 
high sensorineural hearing loss in the left ear.  However, 
the March 2005 VA examination report and other post service 
reports do not attribute the veteran's left ear hearing loss 
to service.  

The Board acknowledges that the veteran has contended, in 
essence, that his left ear hearing loss has existed since his 
military service.  The veteran is also competent to state 
that he was exposed to acoustic trauma while working as a 
demolition specialist.  Additionally, the Board, is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology; 
however, there is no objective medical evidence of record of 
hearing loss being caused by inservice noise exposure during 
service or immediately thereafter.  Forshey v. Principi, 284 
F.3d 1335, 1363 (Fed. Cir. 2002) (holding that negative 
evidence means that "which tends to disprove the existence 
of an alleged fact"); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) ("evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.").  Given the negative service 
treatment records, the absence of complaint or treatment 
until many years after service, and the absence of any 
medical evidence showing continuity of symptomatology, the 
Board finds that the evidence weighs against the veteran's 
claim.  See Voerth v. West, 13 Vet. App. 117, 120- 21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disabilities and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  Thus, there is no competent medical evidence 
that any complaints in service or continuity of 
symptomatology since service, or relates the veteran's left 
ear hearing loss to his military service.  Without evidence 
of a nexus between the veteran's military service and his 
left ear hearing loss, service connection for left ear 
hearing loss must be denied.  

The Board notes that in an August 2005 statement, the veteran 
informed his representative that he was not given an 
audiogram upon separation.  The representative explained that 
upon a review of the veteran's service treatment records, the 
veteran was afforded two audiograms upon entry into service.  
According to the veteran's representative, one audiogram 
showed 10 decibels in all frequencies up to 4000 Hertz and 15 
decibels at the 6000 Hertz level.  The second audiogram 
showed 5 decibels of hearing loss at all levels.  However, 
the representative stated that the separation examination 
reflected a zero at every frequency level, and a true 
audiogram would have registered some loss, even if it was a 
small amount.  He concluded that in fairness, the veteran's 
separation examination should not be counted against him in 
deciding the merits of his claim.  

The Board acknowledges the contentions raised by the 
veteran's representative, but points out that the Board looks 
at the overall evidence of record before rendering a 
decision.  Even considering the veteran's assertion that an 
audiogram was not performed prior to separation, as 
previously noted, no hearing loss in the veteran's left ear 
was noted on separation from service.  Furthermore, the 
veteran reported not having or had hearing loss on his July 
1967 report of medical history prior to discharge.  Overall, 
the veteran's own admission of having no hearing loss upon 
discharge and the absence of medical evidence of hearing loss 
for many years until March 2005 is indicative of the 
veteran's left hearing loss not related to his active 
military service.  

The Board has considered the statement submitted by S.L. as 
well as the veteran's contentions that his left hearing loss 
is somehow etiologically related to service.  However, 
competent medical evidence is required in order to grant 
service connection for the claim.  Neither the veteran nor 
S.L. are competent to etiologically relate his disorder to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that the veteran's claim for service 
connection for left ear hearing loss cannot be granted 
because there is no evidence of hearing loss at the time he 
separated from service, no evidence of manifestations of 
sensorineural left ear hearing loss to a compensable degree 
within one year following his discharge from service, no 
evidence of continuity of symptomatology of left ear hearing 
loss from the time he separated from service until the first 
objective showing of left ear hearing loss, and no competent 
evidence of a nexus between his left ear hearing loss and his 
active military service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hearing loss, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2004 letter.  In the November 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained some of the veteran's 
service treatment records, VA outpatient treatment records 
from May 2004 to February 2005, and private treatment records 
dated October 2003 to March 2004.  The veteran was also 
afforded a VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
veteran's claim for an increased rating for his service-
connected diabetes mellitus, type II, associated with 
herbicide exposure.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The veteran contends that his diabetes mellitus, type II, 
associated with herbicide exposure is worse than the current 
evaluation contemplates.  Review of the evidentiary record 
shows that the veteran's most recent VA examination in 
conjunction with his claim for diabetes mellitus, type II, 
associated with herbicide exposure was conducted in February 
2005.  The record reflects that the veteran has not been 
afforded a more recent VA examination to assess the current 
severity of his diabetes mellitus, type II.  The Board finds 
that further examination is required so that the decision is 
based on a record that contains a current examination.  An 
examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991) (where the record does not adequately reveal 
the current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, (2008), and Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008), must be 
fully met.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected diabetes mellitus, type II, 
associated with herbicide exposure.  The 
claims file should be provided to the 
examiner for review.  Following 
examination and review of the claims 
file, the examiner should be requested to 
provide the following findings:  

a.  Identify all current complications of 
diabetes mellitus, type II, and its 
relation to his diabetes mellitus, type 
II;

b.  Describe any restriction of the 
veteran's activities restricted diet, or 
doses of insulin or other medications due 
to diabetes mellitus;  

c.  Describe in detail the incidence and 
frequency of any episodes of ketoacidosis 
or hypoglycemic reactions (i.e., daily, 
weekly, monthly), the measures taken for 
their prevention, the type and frequency 
of treatment required for his diabetes 
(i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof), and the severity of any 
complications associated with his 
diabetes mellitus, type II; and

d.  Describe in detail the effect, if 
any, the service-connected diabetes 
mellitus, type II, has on the veteran's 
social and industrial activities (e.g., 
whether the diabetes requires avoidance 
of strenuous occupation and/or 
recreational activities and other 
regulation of activities) and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.  

3.  Readjudicate the veteran's claim of 
entitlement to an initial rating in 
excess of 20 percent for diabetes 
mellitus, type II, associated with 
herbicide exposure.  If the claim remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC) and afforded the opportunity 
to respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


